IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-71,357-02


TOMMIE MELVIN BANKS, Relator

v.

HARRIS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 755115 IN THE 177TH JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus
in the 177th Judicial District Court of Harris County, that more than 35 days have elapsed, and that
the application has not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed. The respondent, the District Clerk of 
Harris County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus application; submitting a copy of a timely filed order that designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992), (if the District Clerk
submits such an order, it shall also state when the State received Relator's application); stating that
the claims asserted in the application filed by Relator are not cognizable under Tex. Code Crim.
Proc. art 11.07, § 3; or stating that Relator has not filed an application for a writ of habeas corpus
in Harris County. This application for leave to file a writ of mandamus shall be held in abeyance
until the respondent has submitted the appropriate response. Such response shall be submitted within
30 days of the date of this order.


Filed:  July 28, 2010
Do not publish